Citation Nr: 0204678	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  01-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service-connection for asthma, also claimed as 
shortness of breath and chest pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran had active service from January 1973 to December 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The claims file reflects a number of different spellings for 
the veteran's first name.  The name as it appears on the 
claims file does not appear on any other official records 
relating to the veteran, including his DD Form 214, his 
marriage license, his original claim for benefits, a court 
document, and a Social Security award letter.  The veteran 
himself does not sign his first name consistently.  The RO 
should take appropriate steps to assure that the veteran's 
correct legal name is reflected on his claims file.

In March 2001, the veteran raised a claim of entitlement to 
service connection for a back injury.  This issue has not 
been adjudicated and is referred to the RO for appropriate 
action.

REMAND

In his March 2001 VA Form 9 the veteran requested a Board 
hearing at a local VA office before a member of the Board.  
The hearing has not been scheduled.  A hearing on appeal will 
be granted if the appellant or the appellant's representative 
expresses a desire to appear in person.  38 C.F.R. § 
20.700(a) (2001).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity to present testimony at the requested hearing, a 
remand is required.  See 38 U.S.C.A. § 7107(b), (d) (West 
Supp. 2001); 38 C.F.R. § 20.700(a) (2001).

The case is REMANDED to the RO for the following:

Schedule the veteran for a personal 
hearing before a member of the Board to 
be held at the RO, in accordance with 
applicable law.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


